DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2021 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains line numbers which are not a part of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 10, 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the recitation of “...wherein the first mode of operation ends and the second mode of operation begins when a temperature of the space is below a threshold,” renders the claim unclear because the claim appears to recite a result obtained without reciting the particular structure, materials or steps that accomplishes the function or achieves the result.  Thus, all means or methods of achieving the result may be encompassed by the claim and thereby does not set forth a clear-cut indication of the scope of the subject matter sought to be covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 9, the recitation of “...wherein the first mode of operation ends and a second mode of operation begins when a temperature of the space is below a threshold, wherein during the second mode of operation,” renders the claim unclear because the claim appears to recite a result obtained without reciting the particular structure, materials or steps that accomplishes the function or achieves the result.  Thus, all means or methods of achieving the result may be encompassed by the claim and thereby does not set forth a clear-cut indication of the scope of the subject matter sought to be covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 10, the recitation of “...wherein the apparatus further comprises a desuperheater that, during the second mode of operation, removes heat from the refrigerant from the first compressor before the refrigerant from the first compressor reaches the second compressor,” renders the claim unclear because claimed ‘desuperheater’ appears to be the aforementioned ‘heat exchanger’ recited in claim 8.  Thus, the claim introduces ambiguity and therefore there is not a clear-cut indication of the scope of the subject matter covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 16, the recitation of “...wherein a first mode of operation ends and the second mode of operation begins when a temperature of the space is below a threshold,” renders the claim unclear because the claim appears to recite a result obtained without reciting the particular structure, materials or steps that accomplishes the function or achieves the result.  Thus, all means or methods of achieving the result may be encompassed by the claim and thereby does not set forth a clear-cut indication of the scope of the subject matter sought to be covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 18, the recitation of “...wherein the apparatus further comprises a desuperheater that, during the second mode of operation, removes heat from the refrigerant from the first compressor before the refrigerant from the first compressor reaches the second compressor,” renders the claim unclear because claimed ‘desuperheater’ appears to be the aforementioned ‘heat exchanger’ recited in claim 15.  Thus, the claim introduces ambiguity and therefore there is not a clear-cut indication of the scope of the subject matter covered by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8- 11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn (WO2008/019689A2) and Suzuki (JPS5495050A) in view of Kimura (JPH0476357A).

Regarding Claim 1, Finn teaches an apparatus [fig 1] comprising: a high side heat exchanger [24] configured to remove heat from a refrigerant [0015]; a flash tank [26] configured to store the refrigerant [0017]; 
a first expansion valve [28; 0020; fig 1]; a second expansion valve [42; 0020; fig 1], a load [30; 44; 0021; 0022; fig 1], wherein the first expansion valve and the second expansion valve are disposed between the flash tank and the load [0021; 0022; fig 1]; a first compressor [38; and a second compressor [20; 0014; 0021].  
Finn does not teach wherein the second expansion valve is configured to reduce the temperature of a larger volume of refrigerant per unit time than the first expansion valve and to reduce the temperature of the refrigerant to a lower temperature than the first expansion valve; wherein, during a first mode of operation: the first expansion valve is closed; the second expansion valve directs refrigerant from the flash tank to the load; the refrigerant from the load bypasses the first compressor; and the second compressor compresses the refrigerant; and during a second mode of operation: the first expansion valve directs refrigerant from the flash tank to the load; the second expansion valve is closed; and the first compressor compresses the refrigerant from the load.
However, Suzuki teaches an air conditioner having a first expansion valve [at least the assembly of expansion valve 7, solenoid valve 6] and a second expansion valve [at least the assembly of expansion valve 9, solenoid 8; fig 1]  wherein the second expansion valve is configured to reduce the temperature of a larger volume of refrigerant per unit time than the first expansion valve and to reduce the temperature of the refrigerant to a lower temperature than the first expansion valve [0006]; and where during a [first] mode of operation the first expansion valve is closed [6, 7]; the second expansion valve[8, 9] directs refrigerant to a load [5; 0006];  and during a [second] mode of operation: the first expansion valve [6, 7] directs refrigerant to the load, the second expansion valve [8, 9] is closed [0016] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a system capable of adjusting to fluctuations in cooling load.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have wherein the second expansion valve is configured to reduce the temperature of a larger volume of refrigerant per unit time than the first expansion valve and to reduce the temperature of the refrigerant to a lower temperature than the first expansion valve; wherein, during a first mode of operation: the first expansion valve is closed; the second expansion valve directs refrigerant from the flash tank to the load; and during a second mode of operation: the first expansion valve directs refrigerant from the flash tank to the load; the second expansion valve is closed in view of the teachings of Suzuki where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a system capable of adjusting to fluctuations in cooling load.
Lastly, Kimura teaches a refrigeration system [fig 1] having  wherein, during a first mode of operation the refrigerant from a load [at least the heat exchanger at pipe 13] bypasses a first compressor [2; 0005]; and the second compressor compresses the refrigerant [0005]; and during a second mode of operation the first compressor [1] compresses the refrigerant from the load [0005] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a system capable of performing stable low- temperature/high-temperature cooling operations.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have wherein, during a first mode of operation the refrigerant from the load bypasses the first compressor and the second compressor compresses the refrigerant and during a second mode of operation the first compressor compresses the refrigerant from the load. in view of the teachings of Kimura where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a system capable of performing stable low- temperature/high-temperature cooling operations.

Regarding Claim 2, Finn, as modified, teaches the invention of Claim 1 above and teaches wherein the first mode of operation ends and the second mode of operation begins when a temperature of the space is below a threshold [See Suzuki at 0007 where operation modes are changed based on temperature.  See also Kimura at 0005 where operation modes are changed based on temperature].

Regarding Claim 3, Finn, as modified, teaches the invention of Claim 1 above and Finn teaches wherein the load is a blast freezer [0009].

Regarding Claim 4, Finn, as modified, teaches the invention of Claim 1 above and Finn teaches wherein during the second mode of operation [where the system operates in a conventional manner i.e. two stage compression]: the refrigerant from the first compressor flows to the second compressor; and the second compressor compresses the refrigerant from the first compressor; wherein the apparatus further comprises a desuperheater that [34], during the second mode of operation, removes heat from the refrigerant from the first compressor [20] before the refrigerant from the first compressor reaches the second compressor [38; 0014-0022].

Regarding Claim 5, Finn, as modified, teaches the invention of Claim 1 above and Kimura teaches a valve [24] that, during the first mode of operation, directs the refrigerant from the load to bypass the first compressor [0005].

Regarding Claim 8, Finn teaches an apparatus [fig 1] comprising: a high side heat exchanger [24] configured to remove heat from a refrigerant [0015]; a heat exchanger [34; 0016]; a flash tank [26] configured to store the refrigerant [0017]; a first expansion valve [28; 0020; fig 1]; 
a second expansion valve [42; 0020; fig 1], a load [30; 44; 0021; 0022; fig 1], wherein the first expansion valve and the second expansion valve are disposed between the flash tank and the load [0021; 0022; fig 1]; a first compressor [38; and a second compressor [20; 0014; 0021]; the heat exchanger [34] directs the refrigerant from the load [44] to the second compressor [38] after heat from the refrigerant from the high side heat exchanger is transferred to the refrigerant from the load [0016].  
Finn does not teach wherein the second expansion valve is configured to reduce the temperature of a larger volume of refrigerant per unit time than the first expansion valve and to reduce the temperature of the refrigerant to a lower temperature than the first expansion valve; wherein, during a first mode of operation: the first expansion valve is closed; the second expansion valve directs refrigerant from the flash tank to the load, the load uses the refrigerant from the second expansion valve to cool a space proximate the load; the first compressor is off, the refrigerant from the load bypasses the first compressor; and the second compressor compresses the refrigerant from the heat exchanger.
However, Suzuki teaches an air conditioner having a first expansion valve [at least the assembly of expansion valve 7, solenoid valve 6] and a second expansion valve [at least the assembly of expansion valve 9, solenoid 8; fig 1]  wherein the second expansion valve is configured to reduce the temperature of a larger volume of refrigerant per unit time than the first expansion valve and to reduce the temperature of the refrigerant to a lower temperature than the first expansion valve [0006]; and where during a [first] mode of operation the first expansion valve is closed [6, 7]; the second expansion valve[8, 9] directs refrigerant to a load, the load uses the refrigerant from the second expansion valve to cool a space proximate the load [5; 0006] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a system capable of adjusting to fluctuations in cooling load.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have  wherein the second expansion valve is configured to reduce the temperature of a larger volume of refrigerant per unit time than the first expansion valve and to reduce the temperature of the refrigerant to a lower temperature than the first expansion valve; wherein, during a first mode of operation: the first expansion valve is closed; the second expansion valve directs refrigerant from the flash tank to the load, the load uses the refrigerant from the second expansion valve to cool a space proximate the load in view of the teachings of Suzuki where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a system capable of adjusting to fluctuations in cooling load.
Lastly, Kimura teaches a refrigeration system [fig 1] having  wherein, during a first mode of operation the first compressor [2] is off, the refrigerant from the load bypasses the first compressor; and the second compressor [1] compresses the refrigerant from the heat exchanger [0005] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a system capable of performing stable low- temperature/high-temperature cooling operations.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have wherein, during a first mode of operation the first compressor is off, the refrigerant from the load bypasses the first compressor; and the second compressor compresses the refrigerant from the heat exchanger in view of the teachings of Kimura where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a system capable of performing stable low- temperature/high-temperature cooling operations.

Regarding Claim 9, Finn, as modified, teaches the invention of Claim 8 above and teaches wherein the first mode of operation ends and a second mode of operation begins when a temperature of the space is below a threshold [See Suzuki at 0007 where operation modes are changed based on temperature.  See also Kimura at 0005 where operation modes are changed based on temperature]; and Suzuki teaches wherein during the second mode of operation, the first expansion valve [6, 7] directs refrigerant to the load and the second expansion valve [8,9] is closed [0005].

Regarding Claim 10, Finn, as modified, teaches the invention of Claim 8 above and Finn teaches wherein during a second mode of operation [where the system operates in a conventional manner i.e. two stage compression]: the first compressor [38] compresses the refrigerant from the load [44]; the refrigerant from the first compressor flows to the second compressor [20]; and the second compressor compresses the refrigerant from the first compressor; wherein the apparatus further comprises the heat exchanger [34] that, during the second mode of operation, removes heat from the refrigerant from the first compressor before the refrigerant from the first compressor reaches the second compressor [0014-0022].

Regarding Claim 11, Finn, as modified, teaches the invention of Claim 8 above and Kimura teaches a valve [24] that, during the first mode of operation, directs the refrigerant from the load to the heat exchanger bypassing the first compressor [0005].

Regarding Claim 14, Finn, as modified, teaches the invention of Claim 8 above and Finn teaches wherein the load is a blast freezer [0009].

Regarding Claim 15, Finn teaches an apparatus [fig 1] comprising: a high side heat exchanger [24] configured to remove heat from a refrigerant [0015]; a heat exchanger [34; 0016]; a flash tank [26] configured to store the refrigerant [0017]; a first expansion valve [28; 0020; fig 1]; a second expansion valve [42; 0020; fig 1], a load [30; 44; 0021; 0022; fig 1], wherein the first expansion valve and the second expansion valve are disposed between the flash tank and the load [0021; 0022; fig 1]; 
a first compressor [38; and a second compressor [20; 0014; 0021];  wherein, during a second mode of operation [where the system operates in a conventional manner i.e. two stage compression] the first compressor [38] compresses the refrigerant from the load [0014-0022]; the refrigerant from the first compressor flows to the second compressor [20] through the heat exchanger [34; 0014-0022]; and the second compressor compresses the refrigerant from the first compressor before the refrigerant from the first compressor reaches the high side heat exchanger [0014-0022].  
Finn does not teach wherein the second expansion valve is configured to reduce the temperature of a larger volume of refrigerant per unit time than the first expansion valve and to reduce the temperature of the refrigerant to a lower temperature than the first expansion valve; wherein, during a second mode of operation: the first expansion valve directs refrigerant from the flash tank to the load; the second expansion valve is closed; the load uses the refrigerant from the first expansion valve to cool the space.
However, Suzuki teaches an air conditioner having a first expansion valve [at least the assembly of expansion valve 7, solenoid valve 6] and a second expansion valve [at least the assembly of expansion valve 9, solenoid 8; fig 1]  wherein the second expansion valve is configured to reduce the temperature of a larger volume of refrigerant per unit time than the first expansion valve and to reduce the temperature of the refrigerant to a lower temperature than the first expansion valve [0006]; and where during a [first] mode of operation the first expansion valve is closed [6, 7]; the second expansion valve[8, 9] directs refrigerant to a load [5; 0006];  and during a [second] mode of operation: the first expansion valve [6, 7] directs refrigerant to the load, the second expansion valve [8, 9] is closed [0016] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a system capable of adjusting to fluctuations in cooling load.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have wherein the second expansion valve is configured to reduce the temperature of a larger volume of refrigerant per unit time than the first expansion valve and to reduce the temperature of the refrigerant to a lower temperature than the first expansion valve; wherein, during a first mode of operation: the first expansion valve is closed; the second expansion valve directs refrigerant from the flash tank to the load; and during a second mode of operation: the first expansion valve directs refrigerant from the flash tank to the load; the second expansion valve is closed in view of the teachings of Suzuki where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a system capable of adjusting to fluctuations in cooling load.
Lastly, Kimura teaches a refrigeration system [fig 1] having  wherein, during a second mode of operation: the first expansion valve [6, 7] directs refrigerant to the load [0005]; the second expansion valve is closed [8, 9; 0005]; the load uses the refrigerant from the first expansion valve to cool the space [0005] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a system capable of performing stable low- temperature/high-temperature cooling operations.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have wherein, during a second mode of operation: the first expansion valve directs refrigerant from the flash tank to the load; the second expansion valve is closed; the load uses the refrigerant from the first expansion valve to cool the space in view of the teachings of Kimura where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a system capable of performing stable low- temperature/high-temperature cooling operations.

Regarding Claim 16, Finn, as modified, teaches the invention of Claim 15 above and teaches wherein a first mode of operation ends and the second mode of operation begins when a temperature of the space is below a threshold [See Suzuki at 0007 where operation modes are changed based on temperature.  See also Kimura at 0005 where operation modes are changed based on temperature] and Kimura teaches wherein during a mode of operation [the first mode of operation], the first expansion valve [[6, 7] is closed and the second expansion valve [8, 9] directs refrigerant from the flash tank to the load [0005].

Regarding Claim 17, Finn, as modified, teaches the invention of Claim 15 above and Finn teaches wherein the load is a blast freezer [0009].

Regarding Claim 18, Finn, as modified, teaches the invention of Claim 15 above and Finn teaches the heat exchanger [34] that, during the second mode of operation, removes heat from the refrigerant from the first compressor 38] before the refrigerant from the first compressor reaches the second compressor [20; 0014-0022].

Regarding Claim 19, Finn, as modified, teaches the invention of Claim 15 above and Kimura teaches a valve [24] that, during the first mode of operation, directs the refrigerant from the load to the heat exchanger bypassing the first compressor [0005].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn (WO2008/019689A2), Suzuki (JPS5495050A) and Kimura (JPH0476357A) as applied to claim1 above, and further in view of Salo (US5822999).

Regarding Claim 6, Finn, as modified, teaches the invention of Claim 5 above and teaches a valve that, during the second mode of operation, directs the refrigerant from the load to the first compressor [As modified above, se the rejection of Claim 1 above for detailed discussion].  Finn does not teach where the valve is a three-way valve.
However, Salo teaches a refrigeration system having a valve [6] that allows refrigerant to bypass a compressor [claim 1; fig 1] wherein the valve is a three-way valve [col 3, lines 4-18; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a bypass whereby refrigerant bypasses the compressor during startup and reduces energy consumption of the system [col 2, lines 22-37].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have where the valve is a three-way valve in view of the teachings of Salo where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a bypass whereby refrigerant bypasses the compressor during startup and reduces energy consumption of the system.

Regarding Claim 12, Finn, as modified, teaches the invention of Claim 11 above and teaches a valve that, during the second mode of operation, directs the refrigerant from the load to the first compressor [As modified above, se the rejection of Claim 1 above for detailed discussion].  Finn does not teach where the valve is a three-way valve.
However, Salo teaches a refrigeration system having a valve [6] that allows refrigerant to bypass a compressor [claim 1; fig 1] wherein the valve is a three-way valve [col 3, lines 4-18; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a bypass whereby refrigerant bypasses the compressor during startup and reduces energy consumption of the system [col 2, lines 22-37].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have where the valve is a three-way valve in view of the teachings of Salo where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a bypass whereby refrigerant bypasses the compressor during startup and reduces energy consumption of the system.


Regarding Claim 20, Finn, as modified, teaches the invention of Claim 15 above and teaches a valve that, during the second mode of operation, directs the refrigerant from the load to the first compressor [As modified above, se the rejection of Claim 1 above for detailed discussion].  Finn does not teach where the valve is a three-way valve.
However, Salo teaches a refrigeration system having a valve [6] that allows refrigerant to bypass a compressor [claim 1; fig 1] wherein the valve is a three-way valve [col 3, lines 4-18; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a bypass whereby refrigerant bypasses the compressor during startup and reduces energy consumption of the system [col 2, lines 22-37].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have where the valve is a three-way valve in view of the teachings of Salo where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a bypass whereby refrigerant bypasses the compressor during startup and reduces energy consumption of the system.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn (WO2008/019689A2), Suzuki (JPS5495050A) and Kimura (JPH0476357A) as applied to claim 1 above, and further in view of Scarcella et al. (US2010/0251756).

Regarding Claim 7, Finn, as modified, teaches the invention of Claim 1 above but does not teach an oil separator configured to separate an oil from the refrigerant from the second compressor.
However, Scarcella teaches a refrigerant vapor compression system [0001] having an oil separator [70] configured to separate an oil from the refrigerant from a compressor [0021; fig 2] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. remove oil from the refrigerant vapor and thereby protect other components of the system from being clogged or damaged.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have an oil separator configured to separate an oil from the refrigerant from the second compressor in view of the teachings of Scarcella where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. remove oil from the refrigerant vapor and thereby protect other components of the system from being clogged or damaged.

Regarding Claim 13, Finn, as modified, teaches the invention of Claim 8 above but does not teach an oil separator configured to separate an oil from the refrigerant from the second compressor.
However, Scarcella teaches a refrigerant vapor compression system [0001] having an oil separator [70] configured to separate an oil from the refrigerant from a compressor [0021; fig 2] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. remove oil from the refrigerant vapor and thereby protect other components of the system from being clogged or damaged.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have an oil separator configured to separate an oil from the refrigerant from the second compressor in view of the teachings of Scarcella where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. remove oil from the refrigerant vapor and thereby protect other components of the system from being clogged or damaged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 16, 18 and 9 of U.S. Patent No. 11,085,681. Although the claims at issue are not identical, they are not patentably distinct from each other because the 68 patent appears the have similar structure and the same modes of operation.
Claims 2-7, 9-14 and 16-20 are rejected based on dependency.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763